DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9 of applicant’s remarks, filed 07/01/2022, with respect to the 112(f) interpretation of end-effector in claim 3 and control system in claim 14 have been fully considered and are persuasive.  The 112(f) interpretation of claims 3 and 14 has been withdrawn. 

Applicant’s arguments, see page 9 of applicant’s remarks, filed 07/01/2022, with respect to the rejection of claim 11 under 35 U.S.C. 112(b), have been fully considered and are persuasive.  The 112(b) rejection of claim 11 has been withdrawn. 

Applicant's arguments, see pages 10-13 of applicant’s remarks, filed 07/01/2022, with respect to the rejection of claims 2, 8-12, 14, and 20-22 under 35 U.S.C. 103, have been fully considered but they are not persuasive. 

	Applicant argues the following on page 10:

    PNG
    media_image1.png
    338
    816
    media_image1.png
    Greyscale


	Examiner respectfully disagrees:
	Within the abstract of Furukawa, it states ““To provide a forklift capable of determining a positional displacement of a load to be a cause of a load shift during traveling. SOLUTION: A forklift comprises a determination means 3 for calculating the position of an upper surface F1 relative to the forklift 1 and determining displacement in a loading position of a load W”. The forklift is using sensors to detect a positional displacement of the load during traveling. Thus, when the load moves, there will be a displacement which is detected by the forklift. 


	Applicant argues the following on pages 10-11:

    PNG
    media_image2.png
    455
    816
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    97
    813
    media_image3.png
    Greyscale


	Examiner respectfully disagrees:
	As stated in Furukawa, “In particular, in this case, if the palette critical distance from the load W is equal to or spread by the amount of the vehicle body 10 is retracted, the fork 11 is caught in the insertion port of the pallet” (Furukawa, Page 14, Paragraph 6). We can interpret this statement of Furukawa as first the forklift and the pallet have inadequate engagement, causing the forklift tines to slide in the pallet, and then the forklift tines get caught in the pallet, causing the pallet to be dragged. In Furukawa, it states “spread by the amount of the vehicle body 10 is retracted”, which is interpreted as the forklift tines is separated (slid) from the pallet by the amount that the forklift body is retracted. After that, in Furukawa it states “the fork 11 is caught in the insertion port of the pallet”, which means now, the tines are caught in the pallet which causes dragging. In the end, there is a process of sliding between the tines and the pallet, and then there is a process of dragging of the load. Also, Furukawa states “if the palette critical distance from the load W is equal to or spread by the amount”. This means that the vehicle also knows when the palette critical distance from the load W is not equal. If it is not equal, then this means that there is relative displacement between the palette and the vehicle. 


Applicant argues the following on page 12:

    PNG
    media_image4.png
    467
    803
    media_image4.png
    Greyscale


	Examiner respectfully disagrees:
	Shah states the following “If one or more of the updated geometric representations deviates from the baseline geometric representation by more than a threshold extent or value, the control system may use this as a signal that pallet 310 is likely being pushed by tines 302 or 304, rather than
being smoothly penetrated thereby.” (Shah, Pages 10-11, Paragraph 0109). In Shah, the forklift is detecting if the pallet is being pushed or being smoothly penetrated. This means that there is relative movement between the forklift tines and the pallet when the pallet is being penetrated by the tines. Also see figure 7 of Shah, which shows the forklift tines penetrating the pallet, as can be seen with the vertical lines and the difference between the top and bottom images. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 13, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furukawa (JP 2013230903 A).

	Regarding claim 1, Furukawa discloses a method of manipulating an element using an autonomous vehicle, the method comprising: following engagement with the element and during movement of the autonomous vehicle, detecting relative movement between the autonomous vehicle and the element, where the relative movement comprises changes in distance between a part of the autonomous vehicle and the element (Furukawa, Abstract, “To provide a forklift capable of determining a positional displacement of a load to be a cause of a load shift during traveling. SOLUTION: A forklift comprises a determination means 3 for calculating the position of an upper surface F1 relative to the forklift 1 and determining displacement in a loading position of a load W” AND Pages 4, Paragraphs 5-6, “the difference in length of L1, L2 is the angle θ1, the θ2 length and I have to be judged when is within a predetermined range of the difference, that there is no positional displacement of the load W.” AND
Page 10, Paragraph 7, “First, in operation stacked by forklift 1, in step S1, the move to the front of
the load W of transferring the subject, and detects the position of the load W in step S2.”); in response to detecting the relative movement, making a determination that the engagement is inadequate for the autonomous vehicle to continue manipulating the element; and controlling the autonomous vehicle based on the determination (Furukawa, Page 7, Paragraphs 3-7 and Page 8, Paragraph 1, “because it may load shifting occurs, stop traveling moves to step S4, performing the transfer of the suspension processing step S5… particularly when the range of displacement exceeds the allowable range, prior to cause collapse of cargo, to stop the running of the forklift safely I can be”). 

	Regarding claim 3, Furukawa further discloses the method of claim 1, wherein the relative movement is detected by detecting a distance between the autonomous vehicle and the element during movement of the autonomous vehicle (Furukawa, Page 7, Paragraph 3-6, “of the load W and starts traveling the forklift 1 because it may load shifting occurs… Then, measure the distances L1, L2 θ1 angle between P1, P2 both side edges in the width direction of the upper surface F1 of the load W”); wherein the autonomous vehicle comprises an end-effector configured to engage with the element (Furukawa, Page 10, Paragraph 8, “movable toward and away from the vehicle body 10 with the mast and fork 11 angles down from above the front F2 facing the forklift 1 of the load W When using a reach lift, to determine whether the transfer position the load W of the object transferring, because it is moved in a direction away from the vehicle body 10 and the fork 11” AND Figures 1, 2, 5, and 7, AND Figure label “11”); and wherein the distance indicates whether the end-effector is fully engaged with the element, partially engaged with the element, or disengaged from the element (Furukawa, Page 4, Paragraph 4, “Is recognized as (the point at which distance to the object changes discontinuously)… to determine the position of P1, P2, and position relative to the forklift 1 of the load W mounted can be detected”). 

	Regarding claim 4, Furukawa further discloses the method of claim 3, wherein the engagement is inadequate when the autonomous vehicle is moving forward and the element moves relative to the autonomous vehicle causing the distance to change (Furukawa, Page 7, Paragraphs 2-3, “to start forward movement of the vehicle body 10… because it may load shifting occurs”). 

	Regarding claim 5, Furukawa further discloses the method of claim 3, wherein the engagement is inadequate when the autonomous vehicle is moving backward and the element moves relative to the autonomous vehicle causing the distance to change (Furukawa, Page 14, Paragraphs 6-7, “vehicle body 10 is retracted, the fork 11 is caught in the insertion port of the pallet, mounted with the load W is dragged The, is determined to be abnormal, the routine goes to Step S10, the stop of the vehicle body 10 backward… If there is no abnormality, and terminates retraction of the vehicle body 10 at step S8 and then the flow proceeds to step S7, the continued retraction of the body 10”). 

	Regarding claim 6, Furukawa further discloses the method of claim 1, wherein controlling the autonomous vehicle comprises stopping movement of the autonomous vehicle in either forward or backward directions (Furukawa, Page 7, Paragraphs 3-7 AND Page 8, Paragraph 1, “because it may load shifting occurs, stop traveling moves to step S4, performing the transfer of the suspension processing step S5… particularly when the range of displacement exceeds the allowable range, prior to cause collapse of cargo, to stop the running of the forklift safely I can be”). 

	Regarding claim 7, Furukawa further discloses the method of claim 1, wherein the relative movement is detected by detecting a distance between the autonomous vehicle and the element during movement of the autonomous vehicle (Furukawa, Page 7, Paragraph 3-6, “of the load W and starts traveling the forklift 1 because it may load shifting occurs… Then, measure the distances L1, L2 θ1 angle between P1, P2 both side edges in the width direction of the upper surface F1 of the load W”); and wherein detecting the distance is performed using a light detection and ranging (LIDAR) system (Furukawa, Page 4, Paragraph 3, “Then, in a two-dimensional laser rangefinder 2, it is possible distance step angle to the object, the inclination angle φ1 of the laser light irradiated from (see Figure 1), is obtained by calculating the position of the object.”). 

	Regarding claim 13, Furukawa discloses a system comprising: an autonomous vehicle comprising a sensor to generate data based on relative movement between the autonomous vehicle and an element (Furukawa, Abstract, “To provide a forklift capable of determining a positional displacement of a load to be a cause of a load shift during traveling. SOLUTION: A forklift comprises a determination means 3 for calculating the position of an upper surface F1 relative to the forklift 1 and determining displacement in a loading position of a load W” AND Pages 4, Paragraphs 5-6, “the difference in length of L1, L2 is the angle θ1, the θ2 length and I have to be judged when is within a predetermined range of the difference, that there is no positional displacement of the load W.” AND Page 10, Paragraph 7, “First, in operation stacked by forklift 1, in step S1, the move to the front of the load W of transferring the subject, and detects the position of the load W in step S2.”); the autonomous vehicle further comprising an end-effector to engage the element (Furukawa, Page 10, Paragraph 8 “movable toward and away from the vehicle body 10 with the mast and fork 11 angles down from above the front F2 facing the forklift 1 of the load W When using a reach lift, to determine whether the transfer position the load W of the object transferring, because it is moved in a direction away from the vehicle body 10 and the fork 11” AND Figures 1, 2, 5, and 7, AND Figure label “11”); and one or more processing devices configured to perform operations comprising: following full engagement between the end-effector and the element and during movement of the autonomous vehicle, receiving the data from the sensor based on the relative movement between the autonomous vehicle and the element, where the relative movement comprises changes in distance between a part of the autonomous vehicle and the element (Furukawa, Abstract, “To provide a forklift capable of determining a positional displacement of a load to be a cause of a load shift during traveling. SOLUTION: A forklift comprises a determination means 3 for calculating the position of an upper surface F1 relative to the forklift 1 and determining displacement in a loading position of a load W” AND Pages 4, Paragraphs 5-6, “the difference in length of L1, L2 is the angle θ1, the θ2 length and I have to be judged when is within a predetermined range of the difference, that there is no positional displacement of the load W.” AND Page 10, Paragraph 7, “First, in operation stacked by forklift 1, in step S1, the move to the front of the load W of transferring the subject, and detects the position of the load W in step S2.”); in response to the relative movement, making a determination that the engagement is inadequate for the autonomous vehicle to continue manipulating the element; and controlling the autonomous vehicle based on the determination (Furukawa, Page 7, Paragraphs 3-7, AND Page 8, Paragraph 1, “because it may load shifting occurs, stop traveling moves to step S4, performing the transfer of the suspension processing step S5… particularly when the range of displacement exceeds the allowable range, prior to cause collapse of cargo, to stop the running of the forklift safely I can be”). 

Regarding claim 15, Furukawa further discloses the system of claim 13, wherein the data represents a distance between the autonomous vehicle and the element during movement of the autonomous vehicle (Furukawa, Page 7, Paragraph 3-6, “of the load W and starts traveling the forklift 1 because it may load shifting occurs… Then, measure the distances L1, L2 θ1 angle between P1, P2 both side edges in the width direction of the upper surface F1 of the load W”); and wherein the distance indicates whether the end-effector is fully engaged with the element, partially engaged with the element, or disengaged from the element (Furukawa, Page 4, Paragraph 4, “Is recognized as (the point at which distance to the object changes discontinuously)… to determine the position of P1, P2, and position relative to the forklift 1 of the load W mounted can be detected”). 

Regarding claim 16, Furukawa further discloses the system of claim 15, wherein the engagement is inadequate when the autonomous vehicle is moving forward and the element moves relative to the autonomous vehicle causing the distance to change (Furukawa, Page 7, Paragraphs 2-3, “to start forward movement of the vehicle body 10… because it may load shifting occurs”). 

Regarding claim 17, Furukawa further discloses the system of claim 15, wherein the engagement is inadequate when the autonomous vehicle is moving backward and the element moves relative to the autonomous vehicle causing the distance to change (Furukawa, Page 14, Paragraphs 6-7, “vehicle body 10 is retracted, the fork 11 is caught in the insertion port of the pallet, mounted with the load W is dragged The, is determined to be abnormal, the routine goes to Step S10, the stop of the vehicle body 10 backward… If there is no abnormality, and terminates retraction of the vehicle body 10 at step S8 and then the flow proceeds to step S7, the continued retraction of the body 10”). 

Regarding claim 18, Furukawa further discloses the system of claim 13, wherein controlling the autonomous vehicle comprises stopping movement of the autonomous vehicle in either forward or backward directions (Furukawa, Page 7, Paragraphs 3-7 AND Page 8, Paragraph 1, “because it may load shifting occurs, stop traveling moves to step S4, performing the transfer of the suspension processing step S5… particularly when the range of displacement exceeds the allowable range, prior to cause collapse of cargo, to stop the running of the forklift safely I can be”). 

Regarding claim 19, Furukawa further discloses the system of claim 13, wherein the sensor comprises a light detection and ranging (LIDAR) system (Furukawa, Page 4, Paragraph 3, “Then, in a two-dimensional laser rangefinder 2, it is possible distance step angle to the object, the inclination angle φ1 of the laser light irradiated from (see Figure 1), is obtained by calculating the position of the object.”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 8-9, 11-12, 14, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa in view of Shah (US 20190194005 A1).

Regarding claim 2, Furukawa does not teach prior to the engagement with the element, detecting relative movement between the autonomous vehicle and the element; and controlling the autonomous vehicle to continue to move based on detecting relative movement prior to engagement.
Shah teaches prior to the engagement with the element, detecting relative movement between the autonomous vehicle and the element (Shah, Pages 11-12, Paragraphs 0106-0119, “tines 302 and 304 may snag on a portion of pallet 310, rather than moving through it smoothly, thus inadvertently pushing pallet 310 through the environment… detected unplanned movement of pallet 310”); and controlling the autonomous vehicle to continue to move based on detecting relative movement prior to engagement (Shah, Page 11, Paragraphs 0114-0116 “In response, the control system may modify motion of vehicle 300 to avoid pushing pallet 310 further by stopping vehicle 300, causing vehicle 300 to pivot to shake free of any snag between pallet 310 and tines 302 and 304, determining a new path for vehicle 300 to follow to reengage pallet”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Furukawa to include prior to the vehicle engagement with the element, detecting relative movement between the vehicle and the element, and controlling the vehicle based on the relative movement of Shah in order to prevent dragging or pushing of the element. An autonomous forklift may not engage completely with a pallet, and when the forklift starts moving, “this may result in the pallet being pushed or dragged by the vehicle, preventing proper pallet pick-up or drop-[off], and potentially causing damage to the pallet or the warehouse environment.” (Shah, Page 3, Paragraph 0037). By controlling the movement of the forklift to re-engage with the pallet, damages to the pallet and environment can be avoided. 

Regarding claim 8, Furukawa teaches the relative movement is detected by detecting a distance between the autonomous vehicle and the element during movement of the autonomous vehicle (Furukawa, Page 7, Paragraph 3-6, “of the load W and starts traveling the forklift 1 because it may load shifting occurs… Then, measure the distances L1, L2 θ1 angle between P1, P2 both side edges in the width direction of the upper surface F1 of the load W”). 
Furukawa does not teach detecting the distance is performed using a three-dimensional (3D) camera. 
Shah teaches detecting the distance is performed using a three-dimensional (3D) camera (Shah, Page 13, Paragraphs 0127-0128 “Sensor 906 may be a 3D LIDAR device, a ToF camera, or a stereo camera, among other possibilities… sensor 906 may generate sensor data points 914 indicative of a plurality of distances between sensor 906 and different points along the front faces of pallet 908 and load 910”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Furukawa with detecting the distance using a three-dimensional (3D) camera of Shah in order to detect relative movement between the autonomous vehicle and the element during movement of the autonomous vehicle. A 3D camera is a known alternative to a LIDAR sensor for detecting movement of a pallet relative to the forklift, as explained in Shah, “Sensor 906 may be a 3D LIDAR device, a ToF camera, or a stereo camera, among other possibilities (Shah, Page 13, Paragraph 0127).
	
	Regarding claim 9, Furukawa teaches the relative movement is detected by detecting a distance between the autonomous vehicle and the element during movement of the autonomous vehicle (Furukawa, Page 7, Paragraph 3-6, “of the load W and starts traveling the forklift 1 because it may load shifting occurs… Then, measure the distances L1, L2 θ1 angle between P1, P2 both side edges in the width direction of the upper surface F1 of the load W”).
	Furukawa does not teach detecting the distance is performed using one or more ultrasonic sensors.
	Shah teaches detecting the distance is performed using one or more ultrasonic sensors (Shah, Page 7, Paragraph 0078, “and/or range sensors (e.g., ultrasonic and/or infrared), among others. The sensor(s) may provide sensor data to a processor(s) to allow for appropriate interaction of a robotic device with the environment”). 
	It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Furukawa with detecting the distance using an ultrasonic sensor of Shah in order to detect relative movement between the autonomous vehicle and the element during movement of the autonomous vehicle. Ultrasonic sensors are known alternatives to LIDAR sensors for detecting movement of a pallet relative to the forklift. As stated in Shah, “Sensor(s) 112 may include one or more force sensors, torque sensors, velocity sensors, acceleration sensors, position sensors, proximity sensors, motion sensors, location sensors, load sensors, temperature sensors, touch sensors, depth sensors, ultrasonic range sensors, infrared sensors, object sensors, and/or cameras (e.g., a depth camera and/or a stereo camera), among other possibilities” (Shah, Page 6, Paragraph 0064). 

	Regarding claim 11, the combination of Furukawa and Shah, as applied to claim 2 above, further teaches detecting that the autonomous vehicle is moving using laser-based detection relative to an environment containing the autonomous vehicle (Shah, Page 8, Paragraph 0086, “Sensor(s) 220 can be configured to measure conditions in an environment… a location sensor to measure locations and/or movements of the computing device 200, such as, but not limited to, a gyroscope, an accelerometer, a Doppler sensor, a Global Positioning System (GPS) device, a sonar sensor, a radar device, a laser-displacement sensor”). 

Regarding claim 12, the combination of Furukawa and Shah, as applied to claim 2 above, further teaches detecting that the autonomous vehicle is moving using a three-dimensional (3D) camera (Shah, Page 6, Paragraph 0065, “For example, sensor(s) 112 may capture data corresponding to the terrain of the environment, location and/or identity of nearby objects ( e.g., pallets, environmental landmarks), which may assist with environment recognition and navigation… one or more cameras ( e.g., stereoscopic cameras for three-dimensional (3D) vision)”). 

Regarding claim 14, the combination of Furukawa and Shah, as applied to claim 2 above, teaches wherein the one or more processing devices are configured to perform operations comprising: prior to the full engagement with the element, receiving the data from the sensor based on relative movement between the autonomous vehicle and the element (Shah, Pages 11-12, Paragraphs 0106-0119, “tines 302 and 304 may snag on a portion of pallet 310, rather than moving through it smoothly, thus inadvertently pushing pallet 310 through the environment… detected unplanned movement of pallet 310”); and controlling the autonomous vehicle to continue to move based on the relative movement prior to engagement (Shah, Page 11, Paragraphs 0114-0116, “In response, the control system may modify motion of vehicle 300 to avoid pushing pallet 310 further by stopping vehicle 300, causing vehicle 300 to pivot to shake free of any snag between pallet 310 and tines 302 and 304, determining a new path for vehicle 300 to follow to reengage pallet”). 

Regarding claim 20, the combination of Furukawa and Shah, as applied to claim 8 above, teaches the sensor comprises one or more three-dimensional (3D) cameras (Shah, Page 13, Paragraphs 0127-0128, “Sensor 906 may be a 3D LIDAR device, a ToF camera, or a stereo camera, among other possibilities… sensor 906 may generate sensor data points 914 indicative of a plurality of distances between sensor 906 and different points along the front faces of pallet 908 and load 910”). 

Regarding claim 21, the combination of Furukawa and Shah, as applied to claim 9 above, teaches the sensor comprises one or more ultrasonic sensors (Shah, Page 7, Paragraph 0078, “and/or range sensors (e.g., ultrasonic and/or infrared), among others. The sensor(s) may provide sensor data to a processor(s) to allow for appropriate interaction of a robotic device with the environment”). 

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa in view of Kakela (US 20140222300 A1).

Regarding claim 10, Furukawa does not teach detecting that the autonomous vehicle is moving based on encoders that detect tire rotation.
Kakela teaches detecting that the autonomous vehicle is moving based on encoders that detect tire rotation (Kakela, Page 2, Paragraph 0022, “the sensor for detecting driving of the mobile machine is a motion sensor which is arranged to detect rotation movement of wheels or axles or a carrier.” AND Page 2, Paragraph 0036, “moving of the carrier 3 in the forward direction or reversing the carrier, may be detected in many ways…  One more alternative is to detect rotation movement of wheels or axles by motion sensors 14”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Furukawa to include encoders that detect tire rotation of Kakela in order to determine when the autonomous vehicle is moving. It is necessary to detect movement of a forklift to determine where it’s moving towards, and encoders are able to do this, as taught by Kakela. By detecting tire rotation with an encoder, the forklift computers can process the data and determine the forklift’s movement. 

Regarding claim 22, the combination of Furukawa and Kakela teaches the autonomous vehicle comprises one or more encoders to detect tire rotation and to output data to the one or more processing devices based on the tire rotation (Kakela, Page 2, Paragraphs 0035-0036, “The operator 9 may drive D the mobile machine 1 in forward and reverse directions by giving control commands to a control system 10… One more alternative is to detect rotation movement of wheels or axles by motion sensors 14”). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Matthew Ho whose telephone number is (571) 272-1388. The examiner can
normally be reached on Mon.-Thurs. 8:30-6:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is Application/Control Number: 16/209,298, Art Unit: 3669 encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-4478. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications are available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW HO/Examiner, Art Unit 3669                                                                                                                                                                                                        

/ANSHUL SOOD/Primary Examiner, Art Unit 3669